
	

115 HRES 14 IH: Disapproving of President Obama and his administration’s refusal to veto the anti-Israel resolution adopted by the United Nations Security Council on December 23, 2016.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		1st Session
		H. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2017
			Mr. Ross (for himself, Mr. Pittenger, Mr. Gohmert, Mrs. Black, Mrs. Blackburn, Mr. Joyce of Ohio, Mr. Cramer, Mr. Rothfus, Mr. Chaffetz, Mr. Pearce, Mr. Gowdy, Mr. Bishop of Michigan, Mr. Gosar, Mr. Stewart, Mr. McKinley, Mr. Bilirakis, Mr. Messer, Mr. Abraham, Mr. Jenkins of West Virginia, Mr. Byrne, Mrs. Mimi Walters of California, Mr. Donovan, Mr. Hensarling, Mr. LoBiondo, Mr. Trott, Mr. Graves of Georgia, Mr. Buchanan, Mr. Schweikert, Mr. Brat, Mr. Smith of Texas, Mr. Williams, Mr. Davidson, Mr. Tipton, Mr. Fleischmann, Mr. Kelly of Pennsylvania, Mr. Culberson, Mr. Gibbs, Mr. Tiberi, Mr. Meehan, Mr. Grothman, Mr. Posey, Mr. Jody B. Hice of Georgia, Mrs. Wagner, Mr. Rokita, Mrs. Walorski, Mr. Loudermilk, Mr. Arrington, Mr. Harris, Mr. Kelly of Mississippi, Mr. Sam Johnson of Texas, Mr. Issa, and Mrs. Hartzler) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Disapproving of President Obama and his administration’s refusal to veto the anti-Israel resolution
			 adopted by the United Nations Security Council on December 23, 2016.
	
 Whereas the State of Israel has been a loyal friend and strong ally to the United States since its establishment in 1948;Whereas the United States Government has historically opposed and vetoed United Nations Security Council resolutions that are one-sided and anti-Israel;Whereas, on December 23, 2016, the United Nations Security Council adopted an anti-Israel resolution that threatens peace in the Middle East and breaks longstanding United States foreign policy; andWhereas the United States Government, under the direction of President Barack Obama, broke its longstanding commitment to the State of Israel, our strongest ally in the Middle East, by refusing to veto this one-sided and anti-Israel resolution: Now, therefore, be it
 That the House of Representatives— (1)disapproves of United Nations Security Council Resolution 2334 adopted on December 23, 2016;(2)disapproves of President Barack Obama and his administration’s failure to veto this one-sided and anti-Israel resolution;(3)affirms the United States Government in the future must continue to oppose and veto United Nations Security Council resolutions that are one-sided and anti-Israel;(4)affirms its commitment to the State of Israel as our loyal friend and strong ally in the Middle East; and(5)affirms its commitment to work with future Presidents to strengthen our alliance with the State of Israel.
